Citation Nr: 0106358	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
neurosis with alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
By letter dated November 16, 2000, the RO informed the 
veteran that his case was being transferred to the Board on 
appeal.  In a VA Form 21-4138 dated November 28, 2000, the 
veteran indicated that he wanted a hearing before a Board 
Member sitting at Huntington, West Virginia (Travel Board 
hearing).  Such a hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2000).  The claims file does not 
reflect that the veteran has yet been afforded such a 
hearing.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


